Citation Nr: 1123882	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO. 09-30 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.

2. Entitlement to an increased initial rating for tinnitus, currently rated 10 percent disabling.

3. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD) or pyrosis.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Leo D. Dougherty, Accredited Claims Agent


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to September 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to an increased initial rating for PTSD, service connection for hypertension, service connection for GERD, and entitlement to a total rating based on individual unemployability are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran has been assigned the maximum available 10 percent evaluation for his service-connected tinnitus.



CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1155, 5102, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.87, DC 6260 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability, notice of the evidence required to substantiate a claim for service connection must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet.App. 128 (2008). That burden has not been met in this case. 

In addition, the duty to assist the Veteran to develop the claim is fulfilled. VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained and the Veteran has submitted VA and private treatment records. The Veteran was afforded a VA medical examination in August 2008. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). All requirements of the duty to notify the Veteran and the duty to assist the Veteran are met.

Initial Rating for Tinnitus

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010). Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records. 38 C.F.R. §§ 4.2, 4.41 (2010). The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

The Veteran has challenged the initial disability rating assigned to the service-connected tinnitus by seeking appellate review. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for increased disability rating). Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating. Fenderson, supra.

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.3 (2010).

Throughout the rating period on appeal, the Veteran has been assigned a 10 percent evaluation for tinnitus pursuant to DC 6260. A 10 percent evaluation represents the maximum available benefit for tinnitus under DC 6260. Accordingly, that code cannot serve as a basis for a higher evaluation.

To the extent that the Veteran's request for a rating in excess of 10 percent for tinnitus can be construed as a request for assignment of separate 10 percent evaluations for each ear, the Board calls attention to Smith v. Nicholson, 19 Vet. App. 63 (2005). In that case, the United States Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus. VA appealed the CAVC decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus cases affected by the Smith decision.

In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC had erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral. Subsequently, the stay of adjudication of tinnitus rating cases was lifted.

As noted, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus. 38 C.F.R. §4.87, DC 6260. There is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or to otherwise award a rating in excess of 10 percent. Therefore, the Veteran's appeal in this regard must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for an increased initial rating for tinnitus is denied.


REMAND

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. Id.

In December 2008, the Veteran reported that he was diagnosed with hypertension in August 1969. This is within one year of service. It appears that VA attempted to obtain medical records from this time without success. In such a situation, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine. See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991). As such, the Veteran should be afforded a VA examination to determine whether there is a relationship between the reported hypertension in 1969 and his current hypertension. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).

The Veteran reports that his digestive problems began in service and have been continuous ever since. He reports using antacids and other over the counter medications to treat his stomach issues. The Veteran can attest to factual matters of which he had first-hand knowledge. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Current VA treatment records show that he is diagnosed with pyrosis. Given the Veteran's reported history and current diagnosis, a VA examination should be scheduled. See McLendon, supra.

The Veteran was last afforded a VA examination for his PTSD in June 2008. Through his representative, the Veteran has contended that his PTSD has become more severe since that examination. His representative specifically contends that the Veteran experiences symptoms such as suicidal ideation, trouble at work, and trouble in personal relationships. Hence, a more contemporaneous VA examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the disability. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). Such an examination should be scheduled on remand.

The RO denied entitlement to TDIU in a November 2009 rating decision. That same month, the Veteran submitted a statement entitled "Notice of Disagreement" which disagreed with that decision. The Veteran's statement is properly considered a notice of disagreement with the denial of TDIU in the November 2009 rating decision. A statement of the case has not been issued as it relates to this issue. 38 U.S.C.A. § 7105(a) (West 2002). The Board is required to remand this issue for issuance of the necessary statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected PTSD. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and describe the Veteran's current symptoms in detail.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of hypertension. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. Advise the examiner that the Veteran's reports of hypertension in 1969 should be treated as credible. The examiner should conduct a complete history and physical and offer an opinion as to whether at least as likely as not hypertension had its onset in service or is related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any digestive problems, including GERD or pyrosis. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and physical, specifically discussing the Veteran's reports of digestive troubles since service. All relevant diagnoses should be assigned. The examiner should offer an opinion as to whether at least as likely as not any diagnosed digestive problem, including GERD or pyrosis, had its onset in service or is related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

5. The RO should issue a statement of the case as to the issue of entitlement to TDIU. This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


